ORDER

PER CURIAM.
AND NOW, this 21st day of November, 2013, the Application for Leave to File Original Process is GRANTED. To the extent that the Petition for Writ of Mandamus and/or Extraordinary Relief requests extraordinary relief, it is DENIED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief requests a writ of mandamus from this Court directing the Court of Common Pleas of Philadelphia County to adjudicate Petitioner’s pending motion for appointment of counsel, it is GRANTED. The lower court is directed to dispose of Petitioner’s pending motion for appointment of counsel within 90 days of this order.